UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

v JAN 25 2012

 § a.;':::;.f:,~fi.::'::.:::.s::z:'.:':.:i,t

Plaintiff, >
v § civil A¢ti@n N@. 12 ()125

G.A. Leak, §

Defendant. §

MEMORANDUM ()PINION

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis The Court will grant plaintiff s application and dismiss the complaint for lack
of subject matter jurisdiction See Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an
action "at any time" it determines that subject matter jurisdiction is vvanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. S(a).

Plaintiff, a District of Columbia resident, sues another District of Columbia resident for
$999 billion in damages. The complaint, lacking any cogent facts, neither presents a federal
question nor provides a basis for diversity jurisdiction because the parties are not of diverse

citizenship. A separate Order of dismissal accompanies this Memorandum Opinion.

rzl"/

Sta istrict Judge

FZ¢/~»W

DATE: January  , 2012 Uni